Citation Nr: 1708410	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  13-02 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disorder.  

2.  Entitlement to service connection for a lumbar spine disorder.  

3.  Entitlement to service connection for a bilateral hip disorder.  

4.  Entitlement to service connection for a bilateral ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, M. S., Jr.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


REMAND

During the August 2014 hearing before the Board, the Veteran stated that he applied for disability benefits from the Social Security Administration (SSA) three times in 2006 or 2007 and underwent examinations in connection to his application, but was denied benefits.  The SSA records must be obtained on remand such as the SSA's decision and the records upon which the agency based its determination that are potentially relevant to VA's adjudication of his claims.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

The Veteran also testified at the August 2014 hearing that he was treated for his claimed disorders at Shands Hospital.  Treatment records from Shands Hospital do not appear to be contained in the record.  The Veteran further stated that he received VA treatment since 2006 from various facilities, including Jacksonville and Gainesville VA Medical Centers.  However, the only VA treatment records contained in the claims file are dated from April 2007 to November 2008.  As such, further development is necessary.

The Veteran was provided with a VA examination for bilateral hips and bilateral ankles disorders in October 2010.  The examiner noted that the Veteran had inservice treatment for bilateral leg pain in October 1973, muscle strains in January 1974, and a laceration over his left ankle in September 1975.  The Veteran complained of having pain in the hips since that time.  The diagnoses were left and right hip strain.  The examiner opined that the Veteran's current bilateral hip disorders were "less likely as not" caused by or related to his active duty diagnosis in 1974.  The rationale for this opinion was based on the fact that there was no documentation of any joint involvement of his right hip or left hip in service, and that generally, a pulled muscle strain diagnosed in service would be an acute and transitory condition.  Right and left ankle strains were also diagnosed.  The examiner opined that the Veteran's bilateral ankle disorder was "less likely as not" caused by or related to his active duty left ankle laceration and muscle strains as there was no objective evidence that the left ankle soft tissue laceration involved the joint space, and that generally, muscle strain is an acute and transitory condition.  The examiner concluded that there was no objective evidence of onset during service of a chronic condition of either hip or either ankle.  

The Board finds the October 2010 opinions inadequate as the examiner did not fully explain how the current bilateral hip and bilateral ankle disorders are not related to service.  The opinion is based, in part, on strains being generally acute and transitory, which does not consider the Veteran's specific case.  Further, the examiner does not consider the Veteran's complaints of having pain since service in the opinion provided.  In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4) (2016).

Regarding the issues of service connection for the elbows and lumbar spine, the Veteran stated during the August 2014 hearing before the Board that he was injured in a fall during service and did not go to sick call, as he had been told to just bear the pain during service.  He also states that he had pain since service and treated himself with over the counter drugs until he discovered that he could receive treatment for his disorders from VA.  The Veteran has not yet been afforded a VA examination in connection with these claimed disorders on appeal.  The evidence of record is insufficient to adequately adjudicate these claims.  In light of the Veteran's reports, the Board finds that the Veteran should be scheduled for a VA examination for these disorders in order to properly adjudicate this appeal.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including from Shands Hospital.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's (a) complete VA treatment records dated since 2006; (b) treatment records from Shands Hospital; and (c) SSA's decision and the records upon which the agency based its determination.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Following the above development, the RO must provide the Veteran with an appropriate examination to determine whether a bilateral elbow disorder, a lumbar spine disorder, a bilateral hip disorder, and a bilateral ankle disorder are related to his military service.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements of observable chronic symptomatology of the disabilities since service, the examiner must provide an opinion as to whether any currently or previously diagnosed bilateral elbow disorder, lumbar spine disorder, bilateral hip disorder, and bilateral ankle disorder are related to the Veteran's active duty service.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated on the merits with consideration of all evidence received.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

